IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                          No. PD-1370-07


                               RASHIK ALI TAYLOR, Appellant

                                                  v.

                                     THE STATE OF TEXAS


                   On Discretionary Review of Case 01-05-001183-CR of the
                                   First Court of Appeals,
                                       Harris County


       WOMACK , J., filed a concurring opinion, in which KELLER, P.J., and KEASLER and
       HERVEY , JJ., joined.


       The opinion of the Court has it exactly backward when it says (ante at 33–34) that it is

natural to presume that patients who are being treated for a physical illness or injury will

understand that veracity will serve their best interest, but that patients who are being treated for a

mental illness or injury will not.
                                                                             Taylor concurrence - 2

       Let us imagine that two patients are at a clinic. Each is a thirteen-year-old girl. One has

been stabbed in the abdomen. The other has the physical signs of frequent vaginal intercourse.

Which one has an interest in telling the truth about the identity of the perpetrator? In which case

does the course of treatment depend on knowing the identity of the perpetrator? In fact, in which

case does the patient even have to be conscious and talking in order to be treated properly?

       The Court’s analysis is not well founded.


Filed October 29, 2008.
Publish.